Per Curiam.
The verdict for the .plaintiff in this cause cannot be supported by the proofs which were offered. They entirely fail to justify the conclusion that the accident to the plaintiff, which is the cause of action in this case, resulted from any want of care on the part of the employes of the defendant company. On the contrary, the testimony makes it appear more probable, at least, that plaintiff’s injury resulted entirely from his own carelessness, in suddenly,, and without warning, turning his horse across the track of the defendant company, directly in front of an approaching car.
The rule to show cause should be made absolute.